Citation Nr: 0813687	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  04-35 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to August 
1975.  He died in March 2004, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appellant testified before the undersigned acting 
Veterans Law Judge at a Travel board hearing in November 
2007.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served on active duty from June 1955 to August 
1975.  The RO confirmed that the veteran served in the 
Republic of Vietnam from September 1967 to September 1968 and 
from March 1970 to October 1971.  

The veteran submitted his initial claim for VA disability 
compensation benefits in May 2003.  He was granted service 
connection for hearing loss, tinnitus, and hemorrhoids in 
January 2004.  He received a 10 percent evaluation for his 
tinnitus and noncompensable disability evaluations for his 
hearing loss and hemorrhoids.  

The veteran died in March 2004.  The certificate of death 
listed the immediate, and only, cause of death as metastatic 
small cell cancer.

The appellant submitted her claim for entitlement to service 
connection for the cause of the veteran's death in March 
2004.  The RO wrote to her to provide the notice required by 
the Veterans Claims Assistance Act of 2000 (codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007)) in April 2004.  The 
letter informed her, inter alia, that to substantiate the 
claim, the evidence must show that the veteran either died in 
service, or that he died "from a service-connected injury or 
disease."  She was advised of what VA would do and what she 
was responsible for in the development of her claim.

The letter further informed her of the list of diseases that 
are considered to be presumptively connected to exposure to 
herbicides.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2003).  
The appellant was advised that, if she believed the veteran's 
cause of death was due to exposure to herbicides, and that if 
his condition was not one of the enumerated ones, she should 
provide sound scientific and medical evidence that the 
condition was associated with exposure to herbicides.  The 
Board notes that chronic lymphocytic leukemia was added to 
the list of presumptive diseases in October 2003.  This was 
not included in the original notice letter.

The appellant responded to the letter by saying she had no 
further medical evidence to submit in April 2004.  Her claim 
was denied in June 2004.  She perfected her appeal in October 
2004 and requested a Travel Board hearing.

The appellant testified at a Travel Board hearing in November 
2007.  She contended, for the first time, that the veteran's 
death was the result of cancer that was caused by his 
exposure to herbicides during his service in Vietnam.  She 
also testified that she and the veteran were told by a 
physician that the veteran's cancer was caused by such 
exposure.  She added that the physician said the veteran 
should submit a claim for service connection.  

The Board notes that the private medical records of evidence 
show that he was diagnosed with sinonasal undifferentiated 
carcinoma, small cell carcinoma of the sinus cavity, with 
extensive stage of bone marrow involvement, in March 2003.  
The veteran did not include the issue of cancer with his 
claim for service connection in May 2003.  He listed four 
specific disorders on his claim.  He was granted service 
connection for the three discussed supra.  He was denied 
service connection for gastroesophogeal reflux disease 
(GERD). 

Subsequent to the appellant's appeal in October 2004, the 
United States Court of Appeals for Veterans Claims (Court), 
issued a decision in Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The Court addressed VA's 38 U.S.C.A. § 5103(a) 
notice obligation in the context of a claim for dependency 
and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 
1310.  The Court held that, because the RO's adjudication of 
a DIC claim hinges first on whether a veteran was service-
connected for any condition during his or her lifetime, the § 
5103(a) notice in such a claim must include, inter alia, a 
statement of the conditions (if any) for which a veteran was 
service-connected at the time of his or her death.  Hupp, 21 
Vet. App. at 352-53.  

Given that the Hupp decision was issued in 2007, the RO's 
letter of April 2004 did not inform the appellant of the 
disabilities for which service connection was in effect at 
the time of the veteran's death, or advise her that the claim 
could be substantiated by evidence showing that the veteran's 
service-connected disorders caused or contributed 
substantially or materially to his death.  See 38 C.F.R. 
§ 3.312.  The appellant must be provided with notice that is 
compliant with 38 U.S.C.A. § 5103(a) and the decision in 
Hupp.

The appellant should also be informed that a medical opinion 
from the physician she referred to in her testimony would be 
of benefit to her claim.  She should be asked to obtain the 
opinion from the physician.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
new notice letter.  The letter must 
provide (1) a statement of the 
disabilities for which the veteran was 
service-connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a previously 
service-connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected.  Hupp, 38 C.F.R. 
§ 3.312, supra.  The letter must 
specifically inform the appellant which 
portion of the evidence is to be provided 
by the claimant, which part, if any, the 
RO will attempt to obtain on her behalf, 
and a request that the appellant provide 
any evidence in her possession that 
pertains to her claim.  The letter should 
also inform her of the list of 
presumptive diseases associated with 
exposure to herbicides as contained at 
38 C.F.R. § 3.309(e) (2007).  

2.  The RO should contact the appellant 
and request that she identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private who may possess any 
additional records of the veteran 
pertinent to the appellant's claim.  With 
any necessary authorization from the 
appellant, the RO should attempt to 
obtain and associate with the claims 
folder any medical records identified by 
the appellant which have not been secured 
previously.

3.  The appellant should be contacted and 
asked to provide an opinion from the 
physician that told her that the 
veteran's cancer was related to his 
exposure to herbicides during service.  
The notice should inform the appellant 
that the physician should provide a 
rationale for any opinion expressed.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought on appeal is not 
granted, the appellant should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


